Exhibit 10.2

 

Tatum CFO Partners, LLP

 

Interim Engagement Resources Agreement

 

 

April 25, 2005

 

NeoPharm, Inc.

150 Field Drive

Suite 195

Lake Forest, Illinois   60045

 

Gentlemen:

 

Tatum CFO Partners, LLP (“Tatum”) understands that NeoPharm, Inc. (the
“Company”) desires to hire Ronald G. Eidell, one of our partners, as an employee
of the Company (the “Tatum Partner”).  Although the Tatum Partner will dedicate
substantially all of his business time and attention to the Company, the Company
acknowledges that the Tatum Partner is and will remain a partner in our firm so
that he or she will have access to our firm’s resources for use in his or her
employment with the Company.  This Interim Engagement Resources Agreement sets
forth the rights of the Company, through the Tatum Partner, to use such
resources for the benefit of the Company and for the payment for such services.

 

Since the Tatum Partner will be under the control and direct management of the
Company, and not Tatum, Tatum’s obligations to the Company are exclusively those
set forth in this agreement.  This document will serve as the entire agreement
between the Company and Tatum.

 

Compensation

 

The Company will pay directly to Tatum an annual fee of Sixty-Five Thousand
Dollars ($65,000), prorated for the period of Tatum Partner’s employment with
the Company, and paid in the same increments as the Company’s normal payroll
(“Resource Fee”), as partial compensation for resources provided.  The Company
shall pay directly to Tatum annually an additional sum equal to the product of
(i) the percentage of the Tatum Partner’s annual Bonus in relation to his annual
base salary, multiplied by (ii) the Resource Fee ( i.e., $65,000).  Upon the
termination of Tatum Partner’s employment with the Company, the Company shall
pay directly to Tatum any accrued and unpaid amounts of the Resource Fee. 
Further, in the event the Tatum Partner is terminated without Cause pursuant to
Section 7(a) or 7(b) of the Employment Agreement, the Company shall also pay
directly to Tatum an amount equal to the product of (i) the percentage of any
final bonus or other cash amount paid in the nature of severance paid to the
Tatum Partner in relation to his base salary, multiplied by (ii) the Resource
Fee.

 

Converting Interim to Permanent

 

The Company will have the opportunity to make the Tatum Partner a full-time
permanent member of Company management at any time during the term of this
agreement by entering into another form of Tatum agreement, the term so which
will be negotiated at such time.

 

--------------------------------------------------------------------------------


 

Termination

 

This agreement will terminate immediately upon the earlier of the effective date
of termination or expiration of the Tatum Partner’s employment with the Company
or upon the Tatum Partner ceasing to be a partner of Tatum.

 

In the event that either party commits a breach of this agreement and fails to
cure the same within seven (7) days following delivery by the non-breaching
party of written notice specifying the nature of the breach, the non-breaching
party will have the right to terminate this agreement immediately effective upon
written notice of such termination.

 

Hiring Tatum Partner Outside of Agreement

 

During the twelve (12)-month period following termination or expiration of this
agreement, other than in connection with another Tatum agreement, the Company
will not employ the Tatum Partner, or engage the Tatum Partner as an independent
contractor, to render services of substantially the same nature as those for
which Tatum is making the Tatum Partner available pursuant to this agreement.
 The parties recognize and agree that a breach by the Company of this provision
would result in the loss to Tatum of the Tatum Partner’s valuable expertise and
revenue potential and that such injury will be impossible or very difficult to
ascertain.  Therefore, in the event this provision is breached, Tatum will be
entitled to receive as liquidated damages an amount equal to twenty-five percent
(25%) of the Tatum Partner’s Annualized Compensation (as defined below), which
amount the parties agree is reasonably proportionate to the probable loss to
Tatum and is not intended as a penalty.  If, however, a court or arbitrator, as
applicable, determines that liquidated damages are not appropriate for such
breach, Tatum will have the right to seek actual damages.  The amount will be
due and payable to Tatum upon written demand to the Company.  For this purpose,
‘‘Annualized Compensation’’ will mean the Tatum Partner’s most recent annual
Salary and the maximum amount of any bonus for which the Tatum Partner was
eligible with respect to the then current bonus year.

 

Insurance

 

The Company will provide Tatum or the Tatum Partner with written evidence that
the Company maintains directors’ and officers’ insurance in an amount reasonably
acceptable to the Tatum Partner at no additional cost to the Tatum Partner, and
the Company will maintain such insurance at all times while this agreement
remains in effect.

 

 Furthermore, the Company will maintain such insurance coverage with respect to
occurrences arising during the term of this agreement for at least three years
following the termination or expiration of this agreement or will purchase a
directors’ and officers’ extended reporting period, or “tail,” policy to cover
the Tatum Partner.

 

Disclaimers, Limitations of Liability & Indemnity

 

It is understood that Tatum does not have a contractual obligation to the
Company other than to make its resources available to the Tatum Partner (by
virtue of the Tatum Partner being a partner in Tatum) for the benefit of the
Company under the terms and conditions of this agreement.  The Resource Fee will
be for the resources provided.  Tatum assumes no responsibility or liability
under this agreement other than to render the services called for hereunder and
will not be responsible for any action taken by the Company in following or
declining to follow any of Tatum’s advice or recommendations.

 

2

--------------------------------------------------------------------------------


 

Tatum represents to the Company that Tatum has conducted its standard screening
and investigation procedures with respect to the Tatum Partner becoming a
partner in Tatum, and the results of the same were satisfactory to Tatum.  Tatum
disclaims all other warranties, either express or implied.  Without limiting the
foregoing, Tatum makes no representation or warranty as to the accuracy or
reliability of reports, projections, forecasts, or any other information derived
from use of Tatum’s resources, and Tatum will not be liable for any claims of
reliance on such reports, projections, forecasts, or information.  Tatum will
not be liable for any non-compliance of reports, projections, forecasts, or
information or services with federal, state, or local laws or regulations.  Such
reports, projections, forecasts, or information or services are for the sole
benefit of the Company and not any unnamed third parties.

 

In the event that any partner of Tatum (including without limitation the Tatum
Partner to the extent not otherwise entitled in his or her capacity as an
officer of the Company) is subpoenaed or otherwise required to appear as a
witness or Tatum or such partner is required to provide evidence, in either case
in connection with any action, suit, or other proceeding initiated by a third
party or by the Company against a third party, then the Company shall reimburse
Tatum for the costs and expenses (including reasonable attorneys’ fees) actually
incurred by Tatum or such partner and provide Tatum with compensation at Tatum’s
customary rate for the time incurred.

 

The Company agrees that, with respect to any claims the Company may assert
against Tatum in connection with this agreement or the relationship arising
hereunder, Tatum’s total liability will not exceed two (2) months of the then
current monthly Resource Fee.

 

As a condition for recovery of any liability, the Company must assert any claim
against Tatum within three (3) months after discovery or sixty (60) days after
the termination or expiration of this agreement, whichever is earlier.

 

Tatum will not be liable in any event for incidental, consequential, punitive,
or special damages, including without limitation, any interruption of business
or loss of business, profit, or goodwill.

 

Arbitration

 

If the parties are unable to resolve any dispute arising out of or in connection
with this agreement, either party may refer the dispute to arbitration by a
single arbitrator selected by the parties according to the rules of the American
Arbitration Association (“AAA”), and the decision of the arbitrator will be
final and binding on both parties.  Such arbitration will be conducted by the
Atlanta, Georgia office of the AAA in the event that the Company initiates the
arbitration or in the Chicago, Illinois office of the AAA, in the event that
Tatum initiates the arbitration.  In the event that the parties fail to agree on
the selection of the arbitrator within thirty (30) days after either party’s
request for arbitration under this paragraph, the arbitrator will be chosen by
AAA.  The arbitrator may in his discretion order documentary discovery but shall
not allow depositions without a showing of compelling need.  The arbitrator will
render his decision within ninety (90) days after the call for arbitration.  The
arbitrator will have no authority to award punitive damages.  Judgment on the
award of the arbitrator may be entered in and enforced by any court of competent
jurisdiction.  The arbitrator will have no authority to award damages in excess
or in contravention of this agreement and may not amend or disregard any
provision herein.  Notwithstanding the foregoing, no issue related to the
ownership of intellectual property will be subject to arbitration but will
instead be subject to determination by a court of competent jurisdiction, and
either party may seek injunctive relief in any court of competent jurisdiction.

 

3

--------------------------------------------------------------------------------


 

Miscellaneous

 

Tatum will be entitled to receive all reasonable costs and expenses incidental
to the collection of overdue amounts under this agreement, including but not
limited to attorneys’ fees actually incurred.

 

Neither the Company nor Tatum will be deemed to have waived any rights or
remedies accruing under this agreement unless such waiver is in writing and
signed by the party electing to waive the right or remedy.  This agreement binds
and benefits the successors of Tatum and the Company.

 

Neither party will be liable for any delay or failure to perform under this
agreement (other than with respect to payment obligations) to the extent such
delay or failure is a result of an act of God, war, earthquake, civil
disobedience, court order, labor dispute, or other cause beyond such party’s
reasonable control.

 

The terms of this agreement are severable and may not be amended except in a
writing signed by Tatum and the Company.  If any portion of this agreement is
found to be unenforceable, the rest of the agreement will be enforceable except
to the extent that the severed provision deprives either party of a substantial
portion of its bargain.

 

The provisions in this agreement concerning payment of compensation and
reimbursement of costs and expenses, limitation of liability, directors’ and
officers’ insurance, and arbitration will survive any termination or expiration
of this agreement.

 

This agreement will be governed by and construed in all respects in accordance
with the laws of the State of Georgia, without giving effect to
conflicts-of-laws principles.

 

Nothing in this agreement shall confer any rights upon any person or entity
other than the parties hereto and their respective successors and permitted
assigns and the Tatum Partner.

 

Each person signing below is authorized to sign on behalf of the party
indicated, and in each case such signature is the only one necessary.

 

Electronic Payment Instructions for Deposit and Resource Fee: Previously
provided.

 

[SIGNATURE PAGE FOLLOWS]

 

4

--------------------------------------------------------------------------------


 

Please sign below and return a signed copy of this letter to indicate the
Company’s agreement with its terms and conditions.

 

We look forward to serving you.

 

Sincerely yours,

 

TATUM CFO PARTNERS, LLP

 

 

 

/s/ Dirk B. Landis

 

 

Signature

 

 

 

Dirk B. Landis

 

 

(Print name)

 

Area Managing Partner for TATUM CFO
PARTNERS, LLP

 

 

 

 

 

 Acknowledged and agreed by:

 

 

 

 

NeoPharm, Inc.

 

 

 

By:

/s/ Erick E. Hanson

 

 

 

 

Date:

4/25/05

 

 

5

--------------------------------------------------------------------------------